Citation Nr: 0313462	
Decision Date: 06/20/03    Archive Date: 06/24/03

DOCKET NO.  99-21 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for cold injury 
residuals, to include paresthesia of the feet, legs, arms, 
face and ears, discoloration of the feet, and multiple joint 
arthritis.

2.  Entitlement to service connection for residuals of a 
right knee injury.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran served on active duty from December 1942 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1999 RO rating decision which denied 
service connection for cold injury residuals. to include 
paresthesia of the feet, legs arms, face and ears, 
discoloration of the feet. and multiple joint arthritis.  The 
RO also determined that new and material evidence had not 
been submitted to reopen claims of service connection for 
residuals of a right knee injury, bilateral hearing loss, and 
tinnitus.  By a February 2001 decision, the Board found that 
new and material evidence had been submitted to reopen the 
claims of service connection for residuals of a right knee 
injury, bilateral hearing loss, and tinnitus.  In February 
2001, the Board remanded all four issues to the RO for 
further action. 


FINDINGS OF FACT

1.  The veteran currently has no residual disability from any 
cold injury in service.  Claimed problems involving 
paresthesia of the feet, legs, arms, face and ears, 
discoloration of the feet, and multiple joint arthritis began 
years after service and are not due to cold injury.

2.  The veteran's current right knee disability, including 
degenerative arthritis, began many years after service and 
was not caused by any incident of service.

3.  The veteran's bilateral hearing loss and tinnitus began 
many years after service and were not caused by any incident 
of service.


CONCLUSIONS OF LAW

1.  Claimed cold injury residuals, to include paresthesia of 
the feet, legs, arms, face and ears, discoloration of the 
feet, and multiple joint arthritis, were not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1154 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2002).

2.  Residuals of a right knee injury with degenerative 
arthritis were not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1154 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2002).

3.  Bilateral hearing loss was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1154 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2002).

4.  Tinnitus was not incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1101, 1154 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran is currently service-connected for bilateral pes 
planus (flat feet), residuals of a left ankle injury, and 
post-traumatic stress disorder (PTSD).

The veteran served on active duty in the U.S. Army from 
December 1942 to January 1946.  Service records show that his 
military occupation was ammunition handler and that he served 
overseas in Europe.

Service medical records show no complaints or findings of 
cold injury, a right knee disorder, hearing loss, or 
tinnitus.  Findings at the service separation examination 
were normal as to the conditions now claimed for service 
connection.

Received from the veteran in October 1948 was a claim for 
service connection.  He reported that he wrenched his left 
ankle while in combat in Germany and that his right knee was 
giving him trouble at the time of discharge and was becoming 
progressively worse.

In a November 1948 statement, the veteran's private 
physician, Dr. Dekle, indicated that the veteran complained 
of recurrent pain of the right knee that had been bothering 
him since his service in the Army.

In a November 1948 statement, the veteran's mother indicated 
that when the veteran came out of the Army his right knee was 
giving him trouble, had been troubling him since his 
discharge, hindered him from his work, and would swell at 
times.

In a March 1949 statement, a fellow servicemember, A.S., 
reported he served in the Army in Germany with the veteran 
from 1944 to 1945.  A.S. indicated that in January 1945 he 
was with the veteran and others, setting up a machine gun 
outpost, and the veteran slipped on the gravel while crossing 
a railroad with gravel in the bed.  A.S. claimed that the 
veteran sprained his ankle and knee and then went to the 
field hospital and had both taped, but that the ankle and 
knee swelled and the veteran limped and complained of his 
injury for some time. 

In a February 1949 statement, a fellow servicemember, A.B., 
also reported he served with the veteran in the Army in 
Germany from 1944 to 1945 and that during January 1945 he was 
with the veteran setting up a machine gun nest and during the 
operation the veteran was going up the side of railroad 
track, with gravel on the road bed, and his feet slipped from 
under him and resulted in a sprained ankle and knee.  A.B. 
indicated that the veteran went to the field hospital and 
limped around for several days afterward.  A.B. claimed that 
the veteran's ankle and knee swelled considerably and for 
several months after he was hurt.  

On VA examination n April 1949 the veteran complained of pain 
in the right knee.  He reported that during service, in 
January 1945, he slipped and fell down a railroad bank, 
sustaining a sprain in the right knee.  He reported that 
since that time he has never been free of trouble with the 
right knee.  Examination showed no right knee abnormalities 
and an X-ray of the right knee was negative for bone or joint 
pathology.  Examination of the ears was normal and the 
veteran's hearing, tested by ordinary conversation at 20 
feet, was 20/20 in both ears.

On VA examination in April 1956 the veteran reported having 
trouble with his right knee, claiming that he had right knee 
pain particularly during weather changes and if he was on his 
feet very much.  The impression was that there was no right 
knee abnormality at that time, and an X-ray of the right knee 
showed no abnormalities.  The veteran's hearing was normal in 
both ears.

A June 1979 VA treatment record notes the veteran complained 
that his hearing had gradually worsened over the past several 
years.  He related that he had used hearing aids for 5 years 
and these helped the problem.

An August 1979 VA treatment record notes the veteran 
complained of a painful right knee, which he reported had an 
onset two or two and a half weeks prior when he was in a 
kneeling position and working on the roof.  He claimed that 
his knee locked in place for about a half hour and since then 
his knee swelled and hurt when he walked.  He reported a 
history of many years of his knee tending to buckle.  The 
diagnosis was degenerative arthritis of the right knee.

On a VA audiological evaluation in January 1995, the veteran 
complained of gradual hearing loss that began in 1943 due to 
machine gun noise exposure.  Current examination showed 
bilateral sensorineural hearing loss.

On a May 1995 VA audiological evaluation, the veteran 
reported a history of noise exposure.  He reported having 
periodic bilateral tinnitus that had an onset in 1942.  He 
reported that the tinnitus was distracting, interfered with 
his communication, and was a low-pitched ringing which 
fluctuated in intensity.  Current examination showed 
bilateral sensorineural hearing loss.  

On VA examination of the feet in April 1995, the veteran 
reported he injured his left foot while in combat in Germany 
in the winter of 1944.  He reported that his feet were so 
numb from the cold that he could not feel them and slipped 
and fell down a railroad embankment.  Over the years he 
gradually had more symptoms of pain and difficulty with 
walking.  He reported he went on sick call while in service 
but was never hospitalized for his feet or frostbite.  He did 
not describe a classical frozen foot or frostbite situation.  
The diagnoses included history of left foot injury during 
WWII in Germany, and degenerative arthritis of the ankles and 
feet.  X-rays of both ankles showed normal right and left 
bone ankles.  

An August 1997 VA treatment record showed that the veteran 
reported a recent onset of right knee cap pain when sitting.  
He reported no history of injury.  An X-ray of the right knee 
showed arthritic changes with lateral joint space compartment 
narrowing.

On an August 1998 VA audiological evaluation, sensorineural 
hearing loss was noted in both ears.

In October 1998 the veteran claimed service connection for 
residual paresthesias of the feet, legs, hands, arms, face 
and ears, discoloration of the feet, and degenerative 
arthritis of multiple joints, secondary to cold exposure at 
the Battle of the Bulge in World War II.  He also claimed 
service connection for bilateral hearing loss and tinnitus 
reportedly caused by exposure to machine gun fire in World 
War II.  

Medical records from the late 1990s show the veteran had 
Alzheimer's dementia, with such symptoms as memory loss.  In 
1999, he was found incompetent by the VA for the purpose of 
payment of VA benefits, and his wife was named as custodian 
for payment of such benefits.

On VA examination in January 1999, the veteran's wife 
reported he was a machine gunner in the Battle of the Bulge 
and that he fought everyday for nine months and his feet 
became very cold and his feet and legs were frozen.  It was 
noted that the veteran was a poor historian.  He reported he 
was unable to build a fire, was fighting all the time in the 
cold weather and his feet and legs got very cold.  There was 
no treatment administered at that time.  He complained of 
pain in the feet.  The diagnoses included history of cold 
injury to the lower extremities obtained during the Battle of 
the Bulge, but no residual cold injuries were present on 
examination.  After reviewing the veteran's claims folder, 
the VA examiner opined that the veteran's mild arthritis in 
his feet was not secondary to cold exposure that he received 
during the Battle of the Bulge or to the involvement of the 
feet due to the fall down the railroad embankment during the 
war.  The examiner opined that the functional loss of pain 
was secondary to the veteran's pes planus and the natural 
aging of joints causing the minimal arthritic changes.  The 
examiner then noted that the minimal to mild degenerative 
changes noted on X-rays was not associated with cold 
exposure.  An X-ray of the feet showed bilateral pes planus 
and mild degenerative joint disease of the right and left 
feet.  An X-ray of the ankles showed minimal arthritic 
changes of the left ankle.

In a June 1999 statement, a fellow servicemember, A.B., 
reported he served with the veteran in the WW II in Europe 
and that they rode through the Ardennes Forest on a halftrack 
and that he and the veteran took turns at the machine gun, 
firing at the enemy.  A.B. said they were on their way to the 
Battle of the Bulge, where they were exposed to severe cold 
weather. 

On VA examination of the arteries and veins in September 2001 
it was noted that history from the veteran was useless 
because of his significant and marked dementia, as well as 
his impaired hearing.  He reported his feet froze and he was 
not hospitalized for treatment.  He denied cold injury to any 
other place on the body.  The veteran's wife provided 
considerable information, reporting that the veteran was 
knocked over by a half track and lay on the cold ground until 
his feet froze.  She claimed he had foot trouble ever since 
then and that he had bad circulation and could not walk very 
well.  The diagnoses were frozen feet during World War II, by 
history only, and Alzheimer's disease.

On VA examination of the feet in September 2001 the veteran's 
wife reported he had trouble with his feet as long as she had 
known him and they had been married almost 55 years.  She 
reported he had athlete's foot which came, was treated, and 
went away.  The veteran reported his left foot hurt and 
pointed to the medial aspects of the heel area, and that his 
right foot bothered him.  History from the veteran was 
considered to be unreliable because of his dementia.  On 
examination of the feet it was noted that there were dilated 
veins over the feet and ankles, normal color, skin atrophy, 
mild dystrophy of the toenails, all of which occurred 
commonly in individuals of advanced age.  The diagnoses 
included bilateral pes planus, mild toenail dystrophy, and 
degenerative joint disease of the feet.  

On VA examination of the joints in September 2001 the veteran 
reported he had more trouble with his left foot, leg, and 
ankle, than any other place.  He also reported his elbows 
gave him trouble and that his wrist, knees, and left ankle 
got sore.  The examiner opined that the veteran's general 
impairment of function was largely due to his dementia and 
his advanced age, as opposed to any specific abnormality of 
the articular joints.  The diagnoses were degenerative joint 
disease of the feet and left ankle and chondrolmalacia of 
both knees.

On VA audiological examination in September 2001 the veteran 
reported a history of military noise exposure from artillery 
fire.  He worked around farm equipment after his military 
service.  With regard to tinnitus, the veteran reported he 
had bilateral tinnitus which had an onset after military 
discharge.  The examiner opined that it was probable that the 
noise exposure that caused the hearing loss also caused the 
tinnitus.  Audiological testing showed that the veteran had 
hearing loss disability in both ears.  

On a May 2002 VA examination report, the doctor noted that 
the veteran's claims folder was reviewed.  The veteran was 
not examined, especially since he had Alzheimer's disease and 
could not give an adequate or reliable history regarding his 
disabilities.  The doctor noted that, according to the 
records, prior to the veteran having been found to have 
Alzheimer's disease, he did not give a history of cold 
exposure or complications, and no cold injury residuals had 
been found.  The VA doctor opined that claimed disability of 
cold injury residuals was not related to his service.  It was 
noted that the last VA examination showed dilated veins of 
the feet and ankles, and dystrophy of the toenails, and such 
were related to advanced age.  After commenting on the 
evidence, the doctor noted the veteran had right knee 
problems including degenerative joint disease due to the 
aging process, and unrelated to service.

On a VA audiological examination report dated in May 2002, 
the clinician noted that a thorough review of the veteran's 
military records was conducted.  It was commented that there 
was insufficient evidence to render an opinion regarding the 
veteran's hearing loss without resorting to speculation.

Analysis

Through correspondence, rating decisions, a statement of the 
case, supplemental statements of the case, and a prior Board 
remand, the veteran has been informed of the evidence 
necessary to substantiate his claims and of the respective 
obligations of VA and him to obtain different types of 
evidence.  Identified relevant medical records have been 
obtained, and VA examinations have been provided.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet.App. 183 
(2002).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection will be rebuttably presumed for certain 
chronic diseases, including arthritis and sensorineural 
hearing loss, which are manifest to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

In the case of any veteran who engaged in combat with the 
enemy in active service, the VA shall accept as sufficient 
proof of service-connection of any disease or injury alleged 
to have been incurred in or aggravated by such service, 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  Service-connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b); see also 38 C.F.R. § 3.304(d).

The combat provisions of 38 U.S.C.A. § 1154(b) do not create 
a statutory presumption that a combat veteran's claimed 
disability is service-connected, but it is an evidentiary 
mechanism which lightens the burden of a veteran who seeks 
service connection based on disability alleged to be related 
to combat.  If a combat veteran presents satisfactory lay or 
other evidence of service incurrence or aggravation of a 
disease or injury, which is consistent with the circumstances 
or hardships of his service, then an evidentiary presumption 
of service connection arises and the burden shifts to the 
government to disprove service incurrence or aggravation by 
clear and convincing evidence.  In determining if there is 
such clear and convincing evidence, all evidence should be 
considered including availability of medical records, the 
nature and course of a disease or disability, the amount of 
time that has elapsed since service before there is a 
complaint of the condition, and any other relevant factors.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); Collette v. 
Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).



Service Connection for Cold Injury Residuals

The veteran served on active duty from 1942 to 1946.  He 
claims service connection for cold injury residuals (to 
include paresthesia of the feet, legs, arms, face and ears, 
discoloration of the feet, and multiple joint arthritis) due 
to cold exposure in World War II.  Service medical records 
show no cold injury or residuals of cold injury.  Post-
service medical records note various ailments since service, 
but these have not been attributed to cold weather injury.  A 
2001 VA examination noted the veteran gave a history of 
frozen feet in World War II, but this examination does not 
actually identify any current residuals of past cold injury.  
In 2002 a VA doctor reviewed historical records and found the 
veteran had no residual disability from claimed cold injury 
in service.  

Although the veteran contends that he has cold injury 
residuals, especially involving his feet, as a layman he has 
no competence to give a medical opinion on diagnosis or 
etiology.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
Even assuming the veteran had cold exposure in service, in 
the absence of competent medical evidence of a a current 
related disability, there may be no service connection.  
Degmetich v. Brown, 104 F. 3d 1328 (1997).  The preponderance 
of the evidence is therefore against the claim for service 
connection for cold injury residuals.  Thus the benefit of 
the doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

Service Connection for Residuals of a Right Knee Injury

The veteran's service medical records from his 1942-1946 
active duty show no right knee problem.  He first filed a 
claim for service connection for a right knee condition in 
1948, and lay statements from around that time note a history 
of knee problems since an injury in service.  However, VA 
examination in 1949, and medical records for many years 
later, show the right knee was normal.  Medical records from 
1979 and later show a right knee disorder including 
degenerative arthritis.  The 2001 VA examination noted 
chondromalacia of the knees.  The 2002 VA doctor's review of 
historical medical records led to a medical opinion that the 
veteran's current right knee disorder was due to the aging 
process and was unrelated to service.  

Even if the veteran, as claimed, injured his right knee in 
service, the medical evidence demonstrates that such injury 
resolved without residuals.   There is clear and convincing 
evidence that the veteran's current right knee disability, 
including degenerative arthritis, began many years after 
service and was not caused by any incident of service.  The 
Board concludes that a right knee disability was not incurred 
in or aggravated by service, and service connection is not 
warranted.  Because the evidence is not evenly balanced, the 
benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 
5107(b); Gilbert, supra.

Service Connection for Bilateral Hearing Loss and Tinnitus

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a "disability" when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or higher; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

The veteran contends that he developed bilateral hearing loss 
and tinnitus as a result of noise exposure during his World 
War II service.  Medical records from his 1942-1946 active 
duty show normal hearing, as do medical records for years 
after service.  Hearing loss is first shown in medical 
records from the 1970s, many years after service.  There is a 
history of civilian noise exposure for years after service.  
Bilateral hearing loss and tinnitus were diagnosed at the 
2001 VA examination.  On review of historical records in 
2002, a VA clinician indicated it would be speculative to 
relate the hearing problem to service.

There is clear and convincing evidence that the veteran's 
hearing loss and tinnitus began many years after service and 
was not caused by any incident of service.  The Board 
concludes that hearing loss and tinnitus were not incurred in 
or aggravated by service, and service connection is not 
warranted.  Because the evidence is not evenly balanced, the 
benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 
5107(b); Gilbert, supra.


ORDER

Service connection for cold injury residuals, to include 
paresthesia of the feet, legs, arms, face and ears, 
discoloration of the feet, and multiple joint arthritis is 
denied.

Service connection for residuals of a right knee injury is 
denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


	                        
____________________________________________
	L.W. TOBIN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

